



Exhibit 10.1
AMENDMENT NO. 2
Dated as of September 19, 2017
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of October 29, 2014
THIS AMENDMENT NO. 2 (this “Amendment”) is made as of September 19, 2017 by and
among Chart Industries, Inc., a Delaware corporation (the “Company”), Chart
Industries Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg (“Chart
Luxembourg”), Chart Asia Investment Company, a private limited company
incorporated under the laws of Hong Kong (“Chart Hong Kong” and, together with
the Company and Chart Luxembourg, the “Borrowers”), the financial institutions
listed on the signature pages hereof and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), under that certain Second
Amended and Restated Credit Agreement dated as of October 29, 2014 by and among
the Borrowers, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.
WHEREAS, the Company has requested that the requisite Lenders and the
Administrative Agent agree to a certain amendment to the Credit Agreement;
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendment to the Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the parties hereto agree
that the Credit Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement is amended to add the following
definition thereto in the appropriate alphabetical order:
““Hudson Acquisition” means the acquisition pursuant to which the Company will
acquire Hudson Products Corporation, all as more specifically described in the
Company’s Current Report on Form 8-K dated June 30, 2017 and filed with the
SEC.”
(b)    The definition of “Pro Forma Basis” appearing in Section 1.01 of the
Credit Agreement is amended to restate the final paragraph thereof in its
entirety as follows:
“Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Company
and, for any fiscal period ending on or prior to the first anniversary of an
Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction, to the extent that (1) the Company delivers to the Administrative
Agent (i) a certificate of a Financial Officer of the Company setting forth such
operating expense reductions and other operating improvements or synergies and
(ii) information and calculations supporting in reasonable detail such estimated
operating expense reductions and other operating improvements or synergies and
(2) either (A) such adjustments are approved by the Administrative Agent in its
reasonable credit judgment and are otherwise in accordance with Regulation S-X
or (B) such adjustments are reasonably projected in good faith by the Company to
be achieved in connection with any such event within the 12-month period
following the consummation of such event, that are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the Company
and that are set forth in reasonable detail in a certificate of a Responsible
Officer of the Company (the “Additional Adjustments”); provided that (x) all
adjustments pursuant to this clause (B) will be without duplication of any
amounts that are otherwise included or added back in computing EBITDA in
accordance with the definition of such term (including, without limitation,
pursuant to the foregoing clause (A)), whether through pro forma adjustment or
otherwise, (y) if Additional Adjustments are to be added to EBITDA pursuant to
this clause (B), the aggregate amount of Additional Adjustments for any period
being tested shall not exceed 10% of the EBITDA for such period (calculated
prior to giving effect to the Additional Adjustments) and (z) if any operating
expense reductions or other operating improvements or synergies included in any
pro forma calculations based on the anticipation that such operating expense
reductions or other operating improvements or synergies will be achieved within
such 12-month period shall at any time cease to be reasonably anticipated by the
Company to be so achieved, then on and after such time pro forma calculations
required to be made hereunder shall not reflect such operating expense
reductions or other operating improvements or synergies.”
(c)    Section 6.04(j) of the Credit Agreement is hereby amended to restate the
parenthetical set forth therein in its entirety as follows:
“(provided that (i) no such Dollar limitation shall apply so long as, at the
time of making any such Investment and after giving effect thereto, (1) no
Default or Event of Default has occurred and is continuing or would result
therefrom and (2) the Leverage Ratio shall be less than 3.00:1.00 calculated on
a pro forma basis as of the last day of the most recently ended fiscal quarter
in respect of which financial statements have been delivered pursuant to Section
5.04 and (ii) no such Dollar limitation shall apply to the Hudson Acquisition)”
2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrowers, the
Required Lenders and the Administrative Agent, (ii) counterparts of the Consent
and Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary
Loan Parties and (iii) payment and/or reimbursement of the Administrative
Agent’s and its affiliates’ reasonable and documented out-of-pocket fees and
expenses (including, to the extent invoiced, reasonable fees and expenses of
counsel for the Administrative Agent) in connection with the Loan Documents.
3.    Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of such Borrower and are enforceable in
accordance with their terms, subject to (i) the effects of bankruptcy,
insolvency, examinership, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.
(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Event of Default or Default has occurred and is continuing and
(ii) the representations and warranties of such Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct in all material respects,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.
(d)    This Amendment is a Loan Document under (and as defined in) the Credit
Agreement.
5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy, e-mailed.pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment.
[Signature Pages Follow]





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.


CHART INDUSTRIES, INC.,
as the Company




By: /s/ Jillian Evanko (Harris)        
Name: Jillian Evanko (Harris)
Title: Vice President and Chief Financial Officer




CHART INDUSTRIES LUXEMBOURG S.À R.L., as a Foreign Borrower




By: /s/ Nicolaus    Schreurs        
Name: Nicolas Schreurs
Title: Class A Director




By: /s/ Petra Magerotte            
Name: Petra Magerotte
Title: Class B Director






CHART ASIA INVESTMENT COMPANY LIMITED, as a Foreign Borrower




By: /s/ William C. Johnson        
Name: William C. Johnson
Title: President and Chief Executive Officer




By: /s/ Jillian Evanko (Harris)        
Name: Jillian Evanko (Harris)
Title: Vice President and Chief Financial Officer





JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as the Issuing Bank and as
Administrative Agent




By: /s/ Anne Cloonan        
Name: Anne Cloonan
Title: Vice President





BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Ryan Maples        
Name: Ryan Maples
Title: Sr. Vice President





FIFTH THIRD BANK,
as a Lender




By: /s/ J. David Izard        
Name: J. David Izard
Title: Vice President





HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender




By: /s/ James Monigan        
Name: James Monigan
Title: Associate Relationship Manager





CITIZENS BANK, N.A.,
as a Lender




By: /s/ Jonathan Gleit        
Name: Jonathan Gleit
Title: Senior Vice President





U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ Kenneth R. Fieler        
Name: Kenneth R. Fieler
Title: Vice President







MUFG UNION BANK, N.A.,
as a Lender




By: /s/ Mustafa Khan        
Name: Mustafa Khan
Title: Director









MORGAN STANLEY BANK, N.A.,
as a Lender




By: /s/ Christopher Winthrop        
Name: Christopher Winthrop
Title: Authorized Signatory





TRISTATE CAPITAL BANK,
as a Lender




By: /s/ Ellen Frank        
Name: Ellen Frank
Title: Senior Vice President





EXHIBIT A
Consent and Reaffirmation
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 to the Second Amended and Restated Credit Agreement (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), dated as of October 29, 2014, by and among Chart
Industries, Inc., a Delaware corporation (the “Company”), Chart Industries
Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg (“Chart
Luxembourg”), Chart Asia Investment Company, a private limited company
incorporated under the laws of Hong Kong (“Chart Hong Kong” and, together with
the Company and Chart Luxembourg, the “Borrowers”), the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 2 is dated as of September 19, 2017 and is by and among the
Borrowers, the financial institutions listed on the signature pages thereof and
the Administrative Agent (the “Amendment”). Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and reaffirms the terms and conditions of the
Collateral Agreement and any other Loan Document executed by it and acknowledges
and agrees that the Collateral Agreement and each and every such Loan Document
executed by the undersigned in connection with the Credit Agreement remains in
full force and effect and is hereby reaffirmed, ratified and confirmed. All
references to the Credit Agreement contained in the above‑referenced documents
shall be a reference to the Credit Agreement as so modified by the Amendment and
as the same may from time to time hereafter be amended, modified or restated.


Dated September 19, 2017
[Signature Page Follows]



IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed and
delivered as of the day and year above written.




 
CHART INC.
CAIRE INC.
CHART ENERGY & CHEMICALS, INC.
CHART INTERNATIONAL HOLDINGS, INC.
CHART ASIA, INC.
CHART INTERNATIONAL, INC.
CHART COOLER SERVICE COMPANY, INC.
THERMAX, INC.
AIRSEP CORPORATION




By: /s/ Jillian Evanko (Harris)
Name: Jillian Evanko (Harris)
Title: Vice President and Chief Financial Officer


 
 













US-DOCS\93756281.3